PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VAN DEN BERG et al.
Application No. 15/515,754
Filed: March 30, 2017
For: A TRANSFERRING DEVICE FOR TRANSFERRING A TOXIC SUBSTANCE

:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 24, 20211, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Paul A. Kelly appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 15, 2020. The issue fee
was timely paid on January 15, 2021. Accordingly, the application became abandoned on
January 16, 2021. A Notice of Abandonment was mailed January 22, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement for Brendon Van Den Berg and Gilman Wong, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 




Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist  at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Petitioner has submitted a one (1) month extension of time with the renewed petition, as a result the renewed petition is considered as being timely.